Exhibit SkyPeople Fruit Juice, Inc. Reports First Quarter 2009 Financial Results XI’AN, China – May 15, 2009 – SkyPeople Fruit Juice, Inc. (OTC BB: SPFJ) (“SkyPeople” or “the Company”), a leading processor and manufacturer of concentrated apple, kiwifruit, pear and other fruit juices and fruit products in the People's Republic of China, today reported financial results for the first quarter ended March 31, 2009. First Quarter Highlights · Gross profit margin increased to 43.8% from 21.0% for the first quarter of fiscal 2008. · Income from operations increased 88.1% year-over-year to $2.0 million. · Net income increased 17.8% year-over-year to $1.2 million or $0.04 per diluted share. · Began sales in the Chinese market of approximately 50% gross margin kiwifruit vinegar and mulberry vinegar. Management’s Commentary Mr.
